Citation Nr: 0728931	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-11 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim for service connection for multiple lipomatosis and, if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from January 1964 to June 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board notes that the veteran requested a Travel Board 
hearing in his substantive appeal.  The hearing was scheduled 
for March 2007.  The veteran cancelled the hearing in a 
letter to the RO dated February 2007, and has not attempted 
to reschedule the hearing.  Thus, the Board finds that the 
veteran's request for a hearing is considered to be 
withdrawn. 38 C.F.R. § 20.704(d) (2006). 

The issue of entitlement to service connection for multiple 
lipomatosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for multiple lipomatosis 
in October 1966.  The veteran was notified of that decision 
in a letter dated October 10, 1966, and did not appeal.

2.  Lay statements submitted by the veteran since October 
1966, when considered by themselves or in connection with 
evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the multiple lipomatosis 
claim, and raise a reasonable possibility of substantiating 
the claim.





CONCLUSIONS OF LAW

1.  The Board's October 1966 decision, which denied the 
veteran's service connection claim for multiple lipomatosis 
is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 20.200, 20.300, 20.1103 (2006).

2.  New and material evidence has been presented since the 
October 1966 decision denying the veteran's service 
connection claim for multiple lipomatosis, and this claim is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied the veteran's initial claim for service-
connected multiple lipomatosis in October 1966 on the basis 
that the multiple lipomatosis existed prior to service.  The 
RO also concluded that there was no aggravation over and 
beyond the normal progress of the disease during service.  
The veteran was notified of this decision in a letter dated 
October 10, 1966, and did not appeal.  Thus, the decision 
became final.  

The RO received another claim from the veteran in June 2003 
which indicated that he was seeking service connection for 
multiple lipomatosis.  Since the claim had been previously 
denied in October 1966, it was properly characterized as a 
claim to reopen. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

VA sent the veteran a letter in August 2003 which requested 
additional evidence concerning his claim to reopen a 
previously denied claim for multiple lipomatosis.  The 
September 2003 RO rating decision found that the veteran 
failed to submit new and material evidence.  

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim. Id. 

The evidence received subsequent to the October 1966 Rating 
Decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion. 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board concludes that new and material evidence has been 
submitted in this case.  

The evidence of record at the time of the October 1966 rating 
decision consisted of the veteran's service medical records 
(SMRs) and a VA inpatient Hospital Summary dated in June 
1966.  The additional evidence now of record consists of a 
single SMR dated April 1965 as well as lay statements 
submitted to the RO by the veteran.  In particular, the 
veteran asserts that he did not have multiple lipomatosis 
prior to entering service.

The Board notes that the veteran submitted an additional SMR 
dated April 1965 in connection with his efforts to show new 
and material evidence sufficient to reopen his service 
connection claim for multiple lipomatosis.  The SMR in 
question is a discharge report from the veteran's stay at the 
Wilford Hall United States Air Force Hospital, and shows a 
diagnosis of multiple lipomatosis.  

The Board also notes that the veteran submitted additional 
lay statements to the RO in connection with his efforts to 
show new and material evidence sufficient to reopen his 
service connection claim for multiple lipomatosis.  The 
veteran stated in his June 2004 notice of disagreement and 
September 2004 statement in support of the claim that he did 
not have multiple lipomatosis prior to entering service.  The 
veteran had not previously made these arguments.

Accordingly, the Board finds that veteran's lay statements 
are new and material evidence and serve to reopen the claim 
for service connection for multiple lipomatosis.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for multiple lipomatosis  has been 
presented; to this extent, the appeal is granted. 


REMAND

The Board observes that the veteran indicated that he did not 
have multiple lipomatosis prior to entering service.  The 
Board notes that the veteran was afforded a clinical 
evaluation in January 1964 prior to service.  The evaluation 
was normal, and no evidence of a skin abnormality or multiple 
lipomatosis was noted upon entrance to service.  

SMRs show that the veteran first sought treatment for small 
subcutaneous nodules on his right forearm and trunk in June 
1964.  A physical examination showed that the nodules ranged 
in size and were increasing in number over the course of the 
previous six months.  The veteran indicated a negative family 
history for such nodules at that time.  The examiner 
diagnosed the veteran with multiple lipomatosis and ordered 
chest x-rays.  Chest x-rays taken at that time were 
interpreted to be negative for mediastinal lipoma.  

In September 1964, the veteran was admitted to the hospital 
with the chief complaints of malaise, back pain and "bumps" 
over his entire body.  The veteran denied having the bumps 
previously and indicated that there was no family history of 
such a condition.  The examiner reviewed the veteran's 
medical history and noted that a bone marrow aspiration was 
conducted to rule out a suspected lymphomatous process.  The 
results of that test were normal.  Upon physical examination, 
the examiner noted that the veteran had numerous subcutaneous 
lipomata of varying sizes which were freely moveable, well-
circumscribed, and painless.  A spinal tap and routine 
labwork, and a chest x-ray were within normal limits.  

Pursuant to the United States Court of Veterans Claims 
(Court) decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during 
an applicable presumptive period for which the veteran 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim. 

The third element, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may 
be" associated with the veteran's service is a low 
threshold. McLendon, 20 Vet. App. at 83.

The veteran claims, in effect, that he has recurrent symptoms 
of multiple lipomatosis.  In his current claim, he stated 
that he would provide authorization forms that would allow VA 
to obtain medical records dated from 1965 to 1999, however, 
it does not appear that those authorization forms were 
completed and returned to VA.  According to the veteran, he 
did not have multiple lipomatosis prior to entering service.  
At this time, there is insufficient medical evidence 
concerning the relationship, if any, between current 
disability and active military service.



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his multiple 
lipomatosis.  The RO should then attempt 
to obtain any medical treatment records 
identified as relevant by the veteran from 
October 1966 to present, provided that the 
veteran completes the relevant 
authorization forms.  All efforts to 
obtain these records should be fully 
documented, and VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  After any medical treatment records 
have been obtained, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
undergo an examination to determine if the 
veteran currently has multiple lipomatosis 
and, if so, the etiology thereof.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate testing should be conducted at 
this time, if deemed necessary by the 
examiner, and the results of any testing 
should be included in the examination 
report.

The examiner is asked to express an 
opinion as to the etiology of multiple 
lipotamosis, if such condition is 
diagnosed.  Specifically, the examiner is 
asked to express an opinion as to whether 
the veteran's multiple lipomatosis is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's military service. 

Additionally, the examiner is asked to 
provide an opinion as to whether the 
veteran's multiple lipomatosis preexisted 
service, is a congenital or developmental 
defect, or a familial or inherited 
condition.  If the examiner determines 
that the veteran's multiple lipomatosis 
preexisted service and/or is a familial or 
inherited condition, the examiner is asked 
to express an opinion as to whether the 
veteran's multiple lipomatosis was 
aggravated by active military service, 
i.e., did the disorder increase in 
severity during service, and if so, did 
the underlying disability, as opposed to 
the symptoms worsen in service.  In other 
words, did a pre-existing condition become 
permanently worse (as opposed to a 
temporary flare-up of the symptoms), 
beyond the natural progress of the 
condition during service.  The examiner 
must provide a complete rationale for any 
stated opinion.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


